EFiled: Feb 02 2017 03:29PM EST
                                                     Transaction ID 60155046
                                                     Case No. 12651-VCS
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


SHAHID HAQUE,                               :
                                            :
                         Plaintiff,         :
                                            :
                  v.                        :     C.A. No. 12651-VCS
                                            :
TESLA MOTORS, INC.,                         :
                                            :
                         Defendant.         :



                         MEMORANDUM OPINION


                       Date Submitted: December 7, 2016
                        Date Decided: February 2, 2017



Peter B. Andrews, Esquire, Craig J. Springer, Esquire, and David M. Sborz, Esquire
of Andrews & Springer LLC, Wilmington, Delaware; Hung G. Ta, Esquire, JooYun
Kim, Esquire, and Natalia D. Williams, Esquire of Hung G. Ta, Esq. PLLC, New
York, New York; and Peter Safirstein, Esquire and Elizabeth S. Metcalf, Esquire of
Safirstein Metcalf LLP, New York, New York, Attorneys for Plaintiff.

R. Judson Scaggs, Jr., Esquire and Thomas P. Will, Esquire of Morris, Nichols,
Arsht & Tunnell LLP, Wilmington, Delaware, and Dean S. Kristy, Esquire, Jennifer
Bretan, Esquire, and Marie Bafus, Esquire of Fenwick & West, LLP, San Francisco,
California, Attorneys for Defendant.




SLIGHTS, Vice Chancellor
         Tesla Motors, Inc. (“Tesla” or the “Company”) designs, manufactures and

sells luxury electric vehicles. According to some automobile industry pundits, Tesla

has become the “world’s most important car company” by designing and building

the “best car in the world.”1 Tesla’s guidance to the market regularly reports that

demand for its vehicles is high. Yet the Company has, at various times, missed its

sales guidance. This has caused a Tesla shareholder, the plaintiff, Shahid Haque, to

question whether Tesla’s “officers and directors have fabricated” certain

explanations for “sales misses” to cover up the fact that demand for Tesla vehicles

is lower than reported.2

         Haque has twice demanded to inspect Tesla’s books and records pursuant to

Section 220 of the Delaware General Corporation Law, 8 Del. C. § 220

(“Section 220”). His stated purpose is to investigate possible breaches of fiduciary

duty and mismanagement by the officers and directors of the Company in order to

determine whether a derivative action is warranted and whether pre-suit demand

would be excused. Both demands for inspection were rejected. As permitted by

Section 220, Haque has filed a complaint in which he seeks an order requiring Tesla

to produce the documents he requested in his demand letters.




1
    DX 65; DX 89.
2
    Pl.’s Opening Trial Br. (“Pl.’s Opening Br.”) 1.

                                              1
         By stipulation of the parties, the matter was tried on a paper record without

deposition or live testimony.        After carefully reviewing the evidence and the

arguments of counsel, I conclude that Haque has failed to demonstrate by a

preponderance of the evidence a credible basis from which this Court can infer

possible wrongdoing that would warrant further investigation.         Accordingly, I

decline to compel the Company to produce the requested books and records and will

enter judgment in its favor.

                                     I. BACKGROUND

         I have drawn the facts from the exhibits presented during trial and from

reasonable inferences that flow from that evidence. While the parties reserved rights

to challenge the weight to be given to any of the evidence offered at trial, they

stipulated that the evidence was authentic and otherwise admissible.3

     A. The Parties

         Plaintiff, Shahid Haque, is a Tesla shareholder who has continuously owned

his Tesla common stock since April 24, 2014. Tesla is a Delaware corporation with

headquarters in Palo Alto, California. It became a public company after an initial

public offering in 2010.




3
    Stipulated Record and Pre-Trial Stipulation and Order ¶ 4.

                                              2
      B. Tesla’s Business

          Tesla designs, develops, manufactures and sells fully electric vehicles and

energy storage products.4 The Tesla vehicle line currently is comprised of two

models, the Model S sedan and the Model X sport utility vehicle.5 The vehicles are

sold to consumers through a network of Tesla vehicle sales and service centers.6

Deliveries of the Model S began in June 2012; deliveries of the Model X commenced

in the third quarter of 2015.7 Tesla unveiled its third generation vehicle, the Model 3,

in March 2016. The Model 3 will reach the market in late 2017 at a lower price

point than Tesla’s other vehicles and is expected to broaden Tesla’s reach to a new

segment of electric vehicle consumers.8 In addition to vehicle sales, Tesla currently

operates “Supercharger” recharging stations to service its vehicles throughout the

world.9




4
  PX 35, Tesla Motors, Inc.’s Answer to Verified Compl. Pursuant to 8 Del. C. § 220
(“Answer”) No. 13.
5
    Id. No. 14
6
    Id.
7
    Id.
8
    PX 24; DX 82–85; DX 93.
9
    Id.



                                           3
           By all accounts, the production of Tesla vehicles poses complex design,

engineering, and manufacturing challenges. These production challenges have been

a subject of many of the Company’s public filings and earnings calls,10 and many

reports within the industry and financial press.11 For example, Tesla’s 2015 10-K

states that Tesla’s vehicles are assembled with over 3,000 purchased parts sourced

from a supply chain comprised of more than 350 suppliers around the globe.12 If a

problem surfaces with even one of the component parts, then short-term production

of completed vehicles will be adversely affected.13

           In addition to supply chain challenges, Tesla also confronts unique fulfillment

issues. Specifically, the Tesla vehicles are offered with a wide range of options and

the Company is continually introducing new features.14 Customers are encouraged

to choose from this extensive list of vehicle configurations and options at the time

they order their vehicle.          Tesla then custom-builds each vehicle to those

specifications.15 This customized consumer experience presents obvious challenges



10
     DX 38–50; PX 7; PX 10.
11
     DX 64; DX 66; DX 71–72; DX 75–76; DX 78–79; DX 104–105; DX 107.
12
     DX 48 at 9. See also DX 39 at 11; DX 42 at 4; DX 53 at 23, 32–35.
13
     Id.
14
     DX 38 at 23–24; DX 39 at 16–17, 48; DX 42 at 2–4; DX 44 at 3; DX 53 at 32; DX 71.
15
     PX 17; DX 39 at 5.

                                              4
in the manufacturing and assembly processes.16 The Model S and Model X share

assembly platforms and this dynamic also, on occasion, has caused disruptions to

production and fulfillment.17

           It is undisputed that Tesla has performed very well in the luxury car segment.18

In its letter to shareholders reporting 2015 results, Tesla disclosed that the Model S

was the top selling sedan in its class (outselling vehicles from Audi, BMW, Lexus,

Mercedes and Porsche) and that it was the only vehicle in its class to achieve year-

to-year sales growth.19 The Company frequently highlights the fact that this success

has been achieved without any marketing campaigns or other advertising.20 Tesla’s

revenues have improved substantially each year it has been in operation—rising




16
     DX 38 at 23–24; DX 42 at 2, 4; DX 44 at 3.
17
     Id.
18
  Trial Tr. 5 (“Well, certainly if you look at the luxury car segment, Tesla is at the top or
close to the top [in sales]. We don’t dispute that, Your Honor.”).
19
     PX 21 at 1.
20
  PX 7 at 2–3 (“[T]hats with no advertising, no endorsements. So we don’t pay anyone to
pretend that they like our product. If you see our car in a movie, we didn’t pay for it to be
there. It’s just there.”); DX 47 at 4 (“One additional note is that Tesla does not advertise.
We don’t pay for any endorsements.”).

                                               5
from $413 million in 2012 to $4.72 billion through 2016 Q3.21 These achievements

have been celebrated in both the financial and industry press.22

         Among the performance metrics that Tesla regularly tracks in its quarterly

letters to shareholders are the number of vehicles produced and the number of

vehicles delivered.23        On occasion, Tesla has missed its guidance on vehicle

production or vehicle deliveries.24 When its production or deliveries have fallen

short of targets, Tesla has consistently maintained that the shortfalls are driven by

production issues (e.g., supply chain challenges) not a lack of consumer demand for

its vehicles.25      Haque questions the truthfulness of Tesla’s representations to

stockholders regarding consumer demand for its vehicles and the extent to which its




 Tesla Motors, Inc.’s Response to Pl.’s Opening Trial Br., Attachment A (citing Tesla
21

Motors, Inc.’s 2012–2016 Forms 10-K and 10-Q).
22
  See, e.g., DX 87–88 (Forbes names Tesla the “World’s Most Innovative Company” in
2015 and 2016); DX 89–91 (automobile industry accolades, including from Motor Trend
and Car and Driver).
23
     See, e.g., PX 2 at 1–2; PX 4 at 1; PX 5 at 1; PX 6 at 2–3.
24
     See, e.g., PX 7 at 6; PX 23 at 1; PX 26 at 1.
25
   See, e.g., PX 6 at 2 (“Being unable to increase production fast enough, not lack of
demand, is a fair criticism of Tesla.”); PX 7 at 3 (“The last question was sort of a demand-
related question as well and it really took pains to emphasize demand is not our issue.
Production is our issue and being too perfectionist about future products those are
legitimate things to be concerned about, but not demand. We have more demand than we
can really address and there is a lot of things, levers we could pull to increase that demand
which we’re not pulling. So, it’s really not an issue.”).

                                                6
production capacity allows it to keep up with that demand. These questions

prompted him to seek books and records from the Company.

      C. Haque’s Books and Records Demands

           On June 15, 2015, Haque sent his first demand (the “June 2015 Demand”)

under Section 220 seeking to inspect Tesla’s books and records.26 His stated purpose

was to investigate whether Tesla had “misled shareholders concerning its true

manufacturing capacity” for 2014 Q3 and Q4 and 2015 Q1.27 Tesla rejected the

demand on June 21, 2015, on the ground that Haque had not articulated a credible

basis for suspecting corporate wrongdoing.28 The parties continued to talk, however,

and on October 13, 2015, Tesla produced 878 pages of documents to Haque’s

attorneys.29 Three days later, Haque responded that the document production was

inadequate and requested that Tesla supplement the production to address identified

deficiencies.30 On December 17, 2015, Tesla informed Haque that it did not believe




26
     PX 16.
27
     Id.
28
     PX 17.
29
     Answer No. 79.
30
     PX 18.

                                          7
he had stated a proper purpose to inspect books and records and that it would not be

responding further to the June 2015 Demand.31

      Several months later, on July 18, 2016, Haque sent Tesla a second demand (the

“July 2016 Demand”) based on what he identified as new developments in 2016 Q1

and Q2 that supported his right to inspect books and records.32 On July 25, 2016,

the Company responded by asserting once again that Haque had not articulated a

credible basis for suspecting wrongdoing.33 Nevertheless, the letter stated that “the

Company will undertake to search for documents sufficient to address Mr. Haque’s

central thesis that ‘faltering demand’ in 2016 Q1 and Q2 caused the Company to

‘concoct’ production challenges.”34 Two days later, Haque followed up with Tesla

to seek clarification and confirmation that Tesla did intend to produce the specific

books and records requested.35 Tesla’s counsel responded that there would be no

formal response from the Company until August 8, 2016.36 When Tesla failed to

produce records by that date, Haque filed this action four days later.



31
     PX 19.
32
     PX 28.
33
     PX 29.
34
     Id.
35
     PX 30.
36
     PX 31.

                                          8
                                II. LEGAL ANALYSIS

       While Tesla has challenged the breadth of Haque’s demand for books and

records, the focus of the parties’ trial presentations was on the threshold question of

whether Haque has stated a proper purpose for his demand by identifying a credible

basis from which it can be inferred that mismanagement or wrongdoing has

occurred. Because I find that he has not, I need not reach Tesla’s argument that the

demand is overbroad.

     A. Section 220’s Proper Purpose Requirement

       The right to inspect books and records under Section 220 is broad but not

unlimited.37 When seeking books and records (as opposed to a stock ledger or list

of stockholders), the stockholder bears the burden of establishing by a

preponderance of the evidence that: “(1) such stockholder is a stockholder; (2) such

stockholder has complied with [Section 220] respecting the form and manner of

making demand for inspection of such documents; and (3) the inspection such

stockholder seeks is for a proper purpose.”38

       In his June 2015 Demand, Haque described his purpose for seeking books and

records as follows:


37
  City of Westland Police & Fire Ret. Sys. v. Axcelis Tech., Inc., 2009 WL 3086537, at *4
(Del. Ch. Sept. 28, 2009), aff’d, 1 A.3d 281 (Del. 2010).
38
  Cent. Laborers Pension Fund v. News Corp., 45 A.3d 139, 144 (Del. 2012) (citing 8 Del.
C. § 220(c)).

                                           9
         [B]ased on our investigation of Tesla’s public statements, it appears that
         Tesla has repeatedly misled investors as to the Company’s capacity, in
         order to create the false impression that the Company is selling
         (delivering) as much as it can produce. In other words, Tesla has
         manipulated and understated its manufacturing capacity to create the
         impression that the level of demand for Tesla’s vehicles vastly exceeds
         Tesla’s manufacturing capacity.39

He reiterated this theme in his July 2016 Demand: “there is a credible basis for

inferring that, in order to create the false impression that Tesla has insatiable demand

for its vehicles, Tesla has misled shareholders by misrepresenting the Company’s

production capacity, its actual production, and the existence of production

constraints that have purportedly impacted Tesla’s production.”40

         Our Supreme Court has held that “a stockholder’s desire to investigate

wrongdoing or mismanagement is a ‘proper purpose.’”41 At first glance, therefore,

Haque’s desire to investigate whether or not Tesla has publicly misled its

stockholders appears to state a proper purpose.42 But merely offering a suspicion of




39
     PX 16 at 2.
40
     PX 28 at 1.
41
  Seinfeld v. Verizon Commc’ns, Inc., 909 A.2d 117, 121 (Del. 2006) (internal citation
omitted).
42
   Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998) (“[W]hen directors communicate publicly
or directly with shareholders about corporate matters the sine qua non of directors’
fiduciary duty to shareholders is honesty.”).

                                            10
wrongdoing is not enough to justify a Section 220 demand.43 “Rather, the plaintiff

must present ‘some evidence to suggest a credible basis from which this Court can

infer that mismanagement, waste, or wrongdoing may have occurred.’” 44 “[T]he

‘credible basis’ standard sets the lowest possible burden of proof” and “may be

satisfied by a credible showing, through documents, logic, testimony or otherwise,

that there are legitimate issues of wrongdoing.”45 It is, however, a burden the

plaintiff seeking inspection must bear; it is not a formality.46 The purpose of

requiring the plaintiff to articulate a “credible basis” when he proffers as his “proper

purpose” a desire to investigate corporate wrongdoing is to strike “the appropriate

balance between (on the one hand) affording shareholders access to corporate



43
     Axcelis, 2009 WL 3086537, at *4.
44
  Id. See also Sec. First Corp. v. U.S. Die Casting & Dev. Co., 687 A.2d 563, 565 (Del.
1997) (holding that while the plaintiff “need not actually prove the wrongdoing itself by a
preponderance of the evidence,” he must show “a credible basis from which the Court of
Chancery can infer there is possible mismanagement that would warrant further
investigation.”).
45
  Seinfeld, 909 A.2d at 123. See also Amalgamated Bank v. Yahoo! Inc., 132 A.3d 752
(Del. Ch. 2016) (same) (citing Wal-Mart Stores, Inc. v. Indiana Elec. Workers Pension
Trust Fund IBEW, 95 A.3d 1264, 1273 (Del. 2014)) (quotation marks omitted); Thomas &
Betts Corp. v. Leviton Mfg. Co., Inc., 681 A.2d 1026, 1032–33 (Del. 1996).
46
   Sec. First Corp., 687 A.2d at 568 (“The threshold for a plaintiff in a Section 220 case is
not insubstantial. Mere curiosity or a desire for a fishing expedition will not suffice.”); see
also La. Mun. Empls.’ Ret. Sys. v. Lennar Corp., 2012 WL 4760881, at *3 (Del. Ch. Oct. 5,
2012) (“To permit stockholders to demand corporate books and records based on mere
suspicion of wrongdoing would invite mischief and expose companies to indiscriminate
fishing expeditions.”) (internal citation and quotations omitted).

                                              11
records that may provide some evidence of possible wrongdoing and (on the other)

safeguarding the corporation’s right to deny requests for inspection based solely

upon suspicion and curiosity.”47

     B. The Evidence Reveals No Credible Basis to Infer Wrongdoing

       Haque’s theory of wrongdoing is that undisclosed members of Tesla’s board

of directors and senior management team have breached their duty of loyalty by

consciously issuing a series of false and misleading public statements to Tesla

stockholders. The purpose of these false and misleading statements, according to

Haque, is to hide low demand for Tesla’s vehicles by blaming missed sales guidance

on fabricated production issues.48 The irony of this theory, of course, is that it rests

on the notion that Tesla would prefer to tell the market that there are flaws in its




47
  City of Westland Police & Fire Ret. Sys. v. Axcelis Tech., Inc., 1 A.3d 281, 287 (Del.
2010).
48
   In the briefing and at trial, the issue arose whether the court could find a credible basis
to infer wrongdoing even if Haque could not link any allegedly false statements to a lack
of demand. Tesla argued that the Court could not take that leap because Haque’s theory
depended on linking the two, as the motive consciously to conceal demand would be
necessary to sustain a claim for a breach of the duty of loyalty. Haque argued that even if
the Court did not find a credible basis to infer that Tesla was actively attempting to conceal
low demand for its vehicles through deceit, the Court still might find a credible basis to
infer that the misstatements about production capacity were driven by some other
nefarious, albeit unidentified, motive. Based on the evidence in the record, I can find no
credible basis to infer any materially inaccurate reporting by Tesla, much less that it
intended to deceive its stockholders. Accordingly, I need not search for the needle in the
haystack to stitch together some other motive Tesla might have to make false reports
regarding production or demand.

                                             12
production processes and capacity rather than admit that demand for its vehicles is

lower than forecasted. While the theory, on its face, is hard to fathom, I will operate

on the assumption that it is hypothetically credible that a company might fabricate

production problems as a means to hide low demand for its products.49 I will focus,

instead, on whether the evidence that has been presented reveals any credible basis

to infer that Tesla has engaged in this sleight of hand here.

       Haque has identified what he contends to be false reporting to stockholders

beginning in 2014 Q3 and continuing through 2016. The June 2015 Demand seeks

documents that relate to allegedly false public disclosures in 2014 Q3, 2014 Q4 and

2015 Q1. The July 2016 Demand requests documents that relate to allegedly false

disclosures in 2016 Q1 and 2016 Q2. In addition to these public statements, Haque

points to certain analysts’ reports and recent executive departures from Tesla as

further evidence that a credible basis to infer wrongdoing exists.              Given the

sequencing of his demands, it makes sense to address the evidence Haque has offered

in support of his inspection right in chronological order.




49
   The theory also assumes that Tesla’s elaborate ruse to hide low demand by fabricating
production challenges in publicly disclosed statements would not at some point be exposed
by the thousands of employees who work or used to work in Tesla’s assembly facilities
and sales and service centers. Here again, I will operate on the assumption that the lack of
current or former employee reports of corporate deceit is not evidence that Haque has failed
to present a credible basis to infer wrongdoing.

                                            13
         1. 2014 Q3

         In the July 2014 Shareholder Letter, Tesla stated that it planned to produce

9,000 vehicles and to deliver 7,800 vehicles in 2014 Q3.50 In November 2014, Tesla

announced that it had delivered 7,785 vehicles in Q3, consistent with its guidance,

but had produced only 7,200 vehicles, 1,800 less than its guidance.51 Tesla explained

that the lower production number was caused by a planned factory retooling

shutdown that lasted two weeks longer than Tesla had originally planned.52

         Haque acknowledges that it would not be credible to infer wrongdoing or

mismanagement based solely on the fact that the Company has occasionally missed

its vehicle delivery or vehicle production guidance, as it did in 2014 Q3. 53 This

concession is well-founded as Delaware law “requires more than a divergence

between forward-looking statements and subsequent results” in order to provide a

credible basis to infer mismanagement or wrongdoing.54 Instead, Haque points to

inconsistent public statements made by Tesla prior to the factory shutdown in which



50
     PX 5 at 4.
51
     PX 6 at 1; PX 7 at 6.
52
     PX 6 at 2.

 Trial Tr. 12 (“We are not investigating Tesla because it’s tripped up on some publicly-
53

made forecasts. Companies trip up on forecasts all the time.”).
54
  Shamrock Activist Value Fund, L.P. v. iPass Inc., 2006 WL 3824882, at *2 (Del. Ch.
Dec. 15, 2006).

                                          14
Tesla described the shutdown and purportedly detailed its anticipated impact on

production. The problem with this argument, however, is that the inconsistency

upon which Haque relies to suggest wrongdoing simply does not exist.

         In the July 31, 2014 Shareholder Letter, Tesla noted that it anticipated the

factory retooling would result in a two-week shutdown of production which would

affect both production and delivery numbers.55 Therefore, Haque argues, if the

factory was in fact shut down for four weeks, or two weeks longer than anticipated,

the logical expectation is that both production and deliveries “would be equally,

negatively impacted.”56 Haque notes that Tesla was able to deliver enough vehicles

to meet its guidance (7,785 actual deliveries vs. 7,800 guidance), but came up much

shorter on its production numbers (7,200 actual production vs. 9,000 guidance).

Based on these numbers, Haque extrapolates that Tesla must have held back

production or made false claims about production restraints in order to mask low

demand.




55
  PX 5 at 4. Tesla stated that without the two-week factory shutdown it would have been
able to produce about 11,000 vehicles and would have expected to deliver approximately
9,500 vehicles. Id.
56
     Pl.’s Opening Br. 31.

                                          15
         Haque’s mathematical extrapolation finds no support in the evidence or in

basic logic.57 In fact, Tesla’s July 31, 2014 Shareholder Letter indicates that it

expected the planned two-week shutdown to reduce production by 2,000 vehicles

but to reduce deliveries by only 1,700 vehicles.58 Therefore, even before any

shutdown, Tesla anticipated that the interruption in production would have less

impact on vehicle deliveries than on vehicle production. This makes perfect sense,

of course, since deliveries could and likely would include vehicles that were

produced and in the distribution pipeline prior to the shutdown. Indeed, in 2014 Q3,

Tesla delivered 585 more cars than it produced in the quarter.59 This discrepancy

reflects that Tesla delivers cars produced in earlier quarters and that it often chooses

to allocate deliveries to customers with shorter delivery times.60 This, in turn, serves

to mitigate the impact of production issues and allows the Company to reach its

delivery guidance by making it possible to deliver more vehicles before the close of

the quarter.61 This straightforward, credible explanation for how Tesla was able to



57
  Id. See Sec. First Corp., 687 A.2d at 568 (holding that a plaintiff may establish a credible
basis to infer wrongdoing “through documents, logic, testimony or otherwise”).
58
     PX 5 at 4.
59
  PX 6 at 1 (reporting that deliveries for 2014 Q3 were 7,785); PX 7 at 6 (stating that Tesla
produced 7,200 vehicles in 2014 Q3).
60
     See, e.g., PX 9 at 3.
61
     Id. (“[W]e manage regional deliveries to balance customer wait times globally.”).

                                              16
meet its vehicle delivery guidance in 2014 Q3, even in the face of a longer than

expected assembly line shutdown, leaves no room for a credible basis to infer

wrongdoing.

         2. 2014 Q4

         Haque takes issue with several public statements made by Tesla in 2014 Q4

which he contends provide a credible basis to infer that Tesla was intentionally

misleading its shareholders regarding vehicle production and demand. First, he

points out that Tesla’s production in 2014 Q4 was 11,627 vehicles, a 61% increase

from the prior quarter.62 According to Haque, this sudden jump in production

capacity is suspicious because the number of vehicles produced in 2014 Q4

“conveniently allowed Tesla to meet its much-touted production guidance of 35,000

vehicles in 2014.”63 He argues that the inference of wrongdoing is reinforced by the


62
     PX 9 at 1.
63
   Pl.’s Opening Br. 32. Haque’s characterization of the contents of Tesla’s disclosures to
stockholders regarding 2014 year-end production guidance is misleading. While Haque
states that Tesla first announced a year-end production target in its July 31, 2014
Shareholder Letter, that letter contains no specific year-end production target or number.
In fact, if Tesla’s quarterly production results up to that point in the year are added to its
disclosed estimates of production going forward for the year, it is evident that as of July 31,
2014, Tesla expected to produce in excess of 35,000 vehicles in 2014. Far from being
“much-touted,” Tesla’s expectation for full-year production was first pegged at 35,000
vehicles in its November 5, 2014 Shareholder Letter when it stated “[p]roduction for the
full year is expected to be about 35,000 cars . . .”. PX 6 at 3. At the time the November
letter was sent in the middle of 2014 Q4, Tesla had increased its production after building
a new assembly line, all of which was to be expected, as Tesla had disclosed back in July
2014 that production would increase for 2014 Q4. PX 5 at 2.

                                              17
fact that Tesla delivered just 9,834 vehicles in 2014 Q4, approximately 2,000

vehicles less than Tesla produced in that same period. By Haque’s lights, “[t]his

supports the inference that, on the one occasion the Company needed to report a

higher quarterly production figure . . . it did so, but with the risk that it could not

actually deliver all these vehicles.”64

           Tesla identified several delivery challenges that explain the lower delivery

numbers, including “customers being on vacation, severe winter weather and

shipping problems (with actual ships).”65 Haque discredits these explanations,

noting that Tesla used the same “excuse” two years before.66 Indeed, according to

Haque, the explanations are now demonstrably false given revelations contained in

a recent biography of Elon Musk, Tesla’s Chairman and CEO, in which the author

reports that Tesla experienced difficulties “during the latter stages of 2012”

converting pre-sale reservations into actual sales.67 Haque also claims that the gap

between vehicle production and deliveries in 2014 Q4 contradicts prior statements

in which the Company reported that it expected the quarterly gap between




64
     Id.
65
     PX 9 at 1.
66
     PX 2 at 1.
67
     PX 15.

                                            18
production and deliveries to decline in future quarters.68 Stacking this evidence on

pallets linked by inferences, Haque argues that there is a credible basis to infer that

Tesla had more production capacity than it previously disclosed, that it used this

excess capacity to hit its guidance of producing 35,000 vehicles in 2014, that it was

not able to sell all of the produced vehicles because demand was much lower than

reported, and that it was forced, therefore, to make materially false and misleading

statements about the existence of delivery problems in order to cover up the lack of

demand for Tesla vehicles.

         Haque’s chain of inferences hardly yields a credible basis to infer

wrongdoing. First, Haque ignores altogether the fact that the spike in production in

2014 Q4 followed a factory retool that was undertaken for the very purpose of

increasing vehicle production.69 In fact, the only logical inference is that Tesla

increased its production guidance because it expected that the increased factory

capacity would, as intended, allow it to produce more vehicles. Indeed, the Court

need not rely upon inferences; Tesla’s public statements reveal that it anticipated its

production capacity to expand after the retool. For example, in the Shareholder

Letter in which Tesla announced its expected quarterly production numbers for the




68
     PX 4 at 4.
69
     PX 5 at 2.

                                          19
year going forward, the Company stated that it was building a new assembling line

and adding more automation in order to increase capacity, and that after a ramp-up

period, it expected to be able to meet its 2014 guidance.70 That vehicle production

spiked as intended is a reflection of sound planning, not corporate wrongdoing.

           Haque’s heavy reliance upon the Musk biography is misplaced.        The first

problem is a matter of evidence. The statements in the biography, offered by Haque

“to prove the truth of the matter[s] asserted,” are classic hearsay.71 Haque has failed

to identify any applicable exception to the hearsay rule and I can discern none. Even

if I was to look beyond the hearsay problem, Haque has not provided any foundation

that would allow me meaningfully to assess the credibility of this evidence. When

confronted with this concern at trial, Haque’s counsel acknowledged that there was

“certainly a risk” the biography contained inaccurate information, but urged me to

consider it nonetheless as part of the “documents, logic and inferences that we

combine together to suggest a credible basis.”72 Without more, the biography does

not persuade me as the factfinder.




70
     Id.
71
     D.R.E. Rule 801(c).
72
  Trial Tr. 24. Sec. First Corp., 687 A.2d at 568 (“[T]he threshold may be satisfied by a
credible showing, through documents, logic, testimony, or otherwise, that there are
legitimate issues of wrongdoing.”).

                                           20
         Even if I could assess the credibility of the biography, I am not convinced that

the excerpts Haque has plucked from the book (or other articles by the same author)

support his assertion that Tesla’s statements about delivery issues are false. The

statements Haque relies upon from the Musk biography and related articles reveal

only that Tesla experienced some growing pains early in its corporate existence that

were exposed when it had difficulty turning reservations into sales and when

customers in 2012 expressed frustration with certain design and performance bugs.73

Based on these descriptions of Tesla’s actual challenges in 2012, Haque argues that

Tesla’s contemporaneous disclosures to stockholders of delivery challenges must

have been false. And if the excuse was phony in 2012, it must also be phony in 2014.

         Once again, Haque sees an inconsistency that simply is not there. Tesla’s

public statements about delivery issues in 2012 focused on the challenges of

delivering during the holiday season when customers are less available for pickups

and weather can impede customer access to the sales centers. Nothing in this

statement suggests that Tesla was not also experiencing bugs in the design or

performance of its vehicles, or that Tesla did not encounter some difficulty in

converting reservations to sales. Indeed, the fact that Tesla has provided the same

description of delivery challenges that have arisen in the same quarter for different



73
     PX 13 at 2.

                                            21
years more likely reveals that the explanations are truthful. The inference that Haque

would have the Court draw—that Tesla has the same convenient but false excuse

stashed away each time it wants to hide demand issues at the end of the calendar

year—does not flow logically from the evidence he presented at trial.

      Finally, I cannot leave my consideration of Haque’s arguments relating to

2014 Q4 without raising an overarching question that Haque has left unanswered.

Haque’s theory of wrongdoing is that Tesla regularly makes up production

challenges as cover for the ongoing lack of demand for its vehicles. Yet, according

to Haque, Tesla was willing to let the cat out of the bag and reveal its true production

muscle in 2014 Q4 so that it could meet its 2014 production guidance of 35,000

vehicles. But why? What was so important about the 2014 production guidance that

would cause Tesla to undermine its mantra that limited production capacity was the

sole reason it has missed and might in the future miss its delivery guidance? Tesla

had missed its production guidance before and, as noted, the 35,000 vehicle target

was not really a target at all. If concealing low demand is so important to Tesla that

it is willing deliberately to mislead its stockholders, then why risk exposing the lie?

The answer, in my mind, is simple; there is no lie to conceal.

      3. 2015 Q1

      Haque next questions why Tesla’s production guidance in 2015 Q1 was only

10,000 vehicles when it had just produced 11,627 vehicles in the prior quarter. In a

                                          22
February 11, 2015 Shareholder Letter, Tesla explained that its target was 10,000

vehicles “due to it being a shorter quarter than in Q4 and approximately a week of

factory downtime to allow the workforce to rest and tooling upgrades.”74 Haque

claims this explanation offers a credible basis to infer wrongdoing for two reasons.

         First, Haque points to the calendar and counts that 2014 Q4 is only two

production days shorter than 2015 Q1, “not one week” shorter as represented by

Tesla.75 Haque has misquoted Tesla’s statement. The Company never claimed that

2015 Q1 was shorter than 2014 Q4 by one week; it merely observed that 2015 Q1

was shorter than 2014 Q4. By Haque’s own math, Tesla was telling the truth.

Without more, Haque is left to quibble over whether, in fact, the two quarters were

practically the same length due to holidays.76 I found no basis at all, credible or

otherwise, to infer wrongdoing from this “discrepancy.”

         Second, Haque again points to the Musk biography to argue that Tesla’s

explanation that production would be down in 2015 Q1 because it would be giving

workers time off to rest after a particularly busy quarter is “dubious” because Tesla




74
     PX 9 at 4.
75
     Pl.’s Opening Br. 35.
76
  Trial Tr. 22 (“And if you look at the fourth quarter, it’s actually a Thanksgiving holiday
there which takes away about two production days. So if you compare the first quarter
with the fourth quarter, it really isn’t short by any number of days.”).

                                            23
offered a similar explanation to justify low production in 2013.77                  Haque

acknowledges that he relies exclusively upon the accuracy of the Musk biography to

support his contention that Tesla lied when it forecast its production for 2015 Q1.78

For reasons already stated, I am not inclined to rely on an untested biography as a

basis to infer corporate wrongdoing, particularly when this is the only evidence

Haque can muster.

         Moreover, even if I were to credit the biography, it is clear once again that

Haque has mischaracterized the evidence upon which he relies. Haque’s premise is

that Tesla’s attempt to use the “we rested our workers after a busy end-of-year 2012”

excuse in 2013 Q1 to justify low productions numbers that quarter was exposed as

false by the Musk biographer. Thus, the same explanation in 2015 must also have

been false. The biography characterizes Tesla in mid-February, 2013 as being in a

“crisis state.”79 It then describes events that occurred “[d]uring the first week of

April” when “[t]he situation got so bad” that Musk, after conferring “with his friend




77
     PX 2 at 4.
78
   Trial Tr. 28 (“THE COURT: Just so I can be clear as I’m looking through the evidence,
is there anything else that you would point to that reveals, as you are contending, that the
2013 statement to shareholders was false with respect to the reason for the scale-back of
production? MR TA: It rests entirely on the Ashlee Vance biography, Your Honor.”).
79
     PX 15 at 305.

                                            24
Larry Page at Google[,]” at some point thereafter “shut down [the] factory.”80

According to the biography, even though the shutdown was motivated by Musk’s

survival instinct, Tesla stated “[p]ublicy [that] it needed to conduct maintenance on

the factory,” which, the biography acknowledges, “was technically true, although

the company would have soldiered on had the orders been closing as expected.”81

Haque points to this description to support his contention that Tesla lied in 2013 Q1

when it described the shutdown after the end of year ramp-up in 2012 and may have

lied again when it blamed a factory shut-down for its missed production guidance in

2015 Q1.

           The connection Haque is trying to draw between 2013 Q1 and 2015 Q1 is lost

on me. Again, the point of the connection is to demonstrate that Tesla’s explanation

as to why it did not sustain its production capacity from 2014 Q4 into 2015 Q1 is

not credible because it offered a similar, now-discredited explanation in 2013 Q1.

To be sure, Tesla did report that it rested its workers in early January 2013 after an

exhausting production ramp-up at year-end 2012.82 But that is not the event

described in the biography. Rather, the biography describes a factory shutdown that

occurred in late April or perhaps May of 2013, months after the January 2013



80
     Id.
81
     Id. at 305–06.
82
     PX 2.
                                           25
shutdown and near the end of 2013 Q1 or perhaps even the beginning of 2013 Q2.

Thus, the Musk biography does nothing to undermine Tesla’s explanation in 2013,

and again in 2015, that it would likely have lower production in the first quarter of

those years because it had elected to give its workers a week off after a busy

production cycle the month before. The events described in that book are totally

disconnected from what Haque is trying to demonstrate here.

         4. 2016 Q1

         Turning next to 2016 Q1, Haque takes issue with the explanation given by

Tesla for why it missed its delivery guidance of 16,000 vehicles. Tesla delivered

14,820 vehicles and attributed the lower number to production constraints. In an

announcement to shareholders, Tesla stated that “[t]he Q1 delivery count was

impacted by severe Model X supplier parts shortages in January and February that

lasted much longer than initially expected.”83 Haque doubts this explanation based

on what Tesla said earlier in the quarter when it reported to shareholders that vehicle

production had been limited in January 2016 in order to maintain quality production

standards but that “[w]e are already seeing improvement from these efforts and we

are now significantly increasing our Model X production throughout the balance of




83
     PX 23 at 1.

                                          26
the quarter.”84      He argues that because Tesla reassured shareholders that any

production issues had been resolved by February 10, the explanation at the end of

the quarter that Tesla did not reach its delivery guidance due to issues in January and

February which lasted longer than expected might be false. According to Haque, it

is “inconceivable” that when Tesla updated its shareholders in February it was

unaware of the disruption in vehicle deliveries that might be caused by the earlier

production difficulties.85    Therefore, either the statement that the production

problems had been resolved is false or the statement explaining the missed delivery

guidance at the end of the quarter is.

         Once again, Haque mischaracterizes what Tesla disclosed. In its February

2016 letter to shareholders, Tesla admitted some production issues had occurred in

January and then stated that “we are already seeing improvement from these

efforts.”86 From this, Haque concludes that Tesla was telling its shareholders that

all issues had been resolved. But “seeing improvement” with respect to an issue is

not the same as “resolving” that issue. The fact that Tesla stated in early February


84
     PX 21 at 4.
85
     Pl.’s Opening Br. 25.
86
   PX 21 at 2. In fact, the senior executives at Tesla were uniquely positioned to know
whether production issues were improving given that Elon Musk has publicly stated that
during this period his desk was moved to the end of the assembly line and he had “a
sleeping bag in a conference room adjacent to the production line” which he used
frequently. See DX 49 at 3.

                                          27
that it was seeing improvements in production issues, and then later reported that the

production issues lasted longer than expected, is no basis to infer possible

wrongdoing.

           5. 2016 Q2

           Finally, Haque argues that Tesla made false statements in 2016 Q2 about

production issues in order to explain away missed delivery guidance. On May 4,

2016, the Company forecasted production of 20,000 vehicles and delivery of 17,000

vehicles.87 At the end of the quarter, however, Tesla announced that it had only

delivered 14,730 vehicles.88 Tesla explained that the number of deliveries was lower

because half of the quarter’s production took place in the final four weeks.89 Due to

this steep production ramp, more than 5,000 produced vehicles had not yet been

shipped to customers and would be delivered, instead, in 2016 Q3.90

           Echoing his theme, Haque finds Tesla’s explanation for the missed delivery

guidance to be implausible for several reasons. First, according to Haque’s math,

Tesla entered the quarter with enough production capacity to deliver 17,000 vehicles

without any production ramp. While Haque’s math is hard to follow, it is clear in


87
     PX 24 at 3.
88
     PX 26.
89
     Id.
90
     Id.

                                           28
any event that his three-part criticism of the 2016 Q2 statements does not take him

where he wants to go.

         First, Haque says that in 2016 Q1, Tesla produced 15,510 vehicles, so it exited

that quarter with a baseline of 15,510 vehicles per quarter.91 Haque believes,

however, based on Tesla’s statements, that the Company exited 2016 Q1 with an

even higher production level.92 He says that Tesla disclosed that “by the last full

week of March, the build rate rose to 750 Model X vehicles per week.”93 At this per

week capacity, Tesla would be able to produce 9,750 Model X vehicles in a quarter

(13 weeks x 750 Model X/week). If Tesla had been operating at this capacity

throughout the entirety of 2016 Q1, then it would have been able to produce over

22,000 vehicles (9,750 Model X vehicles + 12,851 Model S vehicles). Therefore,

argues Haque, no production ramp would be necessary to produce the 18,000+

vehicles in 2016 Q2.

         Second, Haque hypothesizes that if half of the 18,000+ vehicles were

produced in the final four weeks of the quarter, then Tesla’s average monthly

production for the beginning of the quarter would have been less than the average

monthly production in 2016 Q1. Haque figures that if approximately 9,000 vehicles


91
     PX 24 at 2.
92
     Pl.’s Opening Br. 27.
93
     PX 23.

                                            29
were produced in June alone, then 9,000 were produced in both April and May, for

an average of 4,500 vehicles per month.94 This would be less than the average

monthly production in the prior quarter of 5,170 vehicles per month (15,510 total

vehicles/3 months) and significantly less than the 7,300 vehicles per month Tesla

would be capable of producing if Haque’s estimate about Tesla’s true production

capacity entering 2016 Q2 is correct (22,000 total vehicles/3 months).

         Third, Haque maintains that an extreme production ramp would contradict

two prior Company statements during the quarter. On April 4, 2016, the Company

stated that its “production is now on plan” and made no mention of the need for a

late quarter production ramp.95 Then in May, the Company made its forecast of

17,000 vehicle deliveries and again did not mention the need for any production

ramp having already seemed to account for the effect of any deliveries that might

spill over into 2016 Q3.96 According to Haque, the fact that Tesla would not have

known about the existence of potential production issues halfway through the quarter

is, once again, “inconceivable.”97




94
     Pl.’s Opening Br. 28.
95
     PX 23.
96
     PX 24 at 3.
97
  Pl.’s Opening Br. 2 (stating that for both 2016 Q1 and Q2 Tesla’s lack of knowledge is
inconceivable); THE PRINCESS BRIDE (20th Century Fox 1987) (Vizzini: “Inconceivable!”
                                          30
      Notwithstanding Haque’s convoluted mathematical exercise, his effort to

show that Tesla had enough production capacity in 2016 Q2 to reach its vehicle

deliveries guidance without a production ramp reflects a basic misunderstanding of

Tesla’s complex manufacturing process. Haque’s counsel agreed at trial that the

context in which Tesla does business is important.98 Yet Haque insists that the Court

can and should draw an inference of fabricated demand by taking average monthly

production numbers and extrapolating them to other quarters. This exercise might

make sense in certain industries but it makes no sense when the manufacturing

process is indisputably complex and depends, inter alia, on a large and

interconnected supply chain. While some consistency in production levels is to be

expected, merely highlighting that average production levels (weekly, monthly,

quarterly, etc.) dropped from a prior quarter is not enough to support an inference

that Tesla could be fabricating the timing of its vehicle production in order to mislead

investors about why it cannot meet its vehicle delivery guidance.

      Furthermore, it is perfectly reasonable that Tesla would communicate with

stockholders twice in 2016 Q2 without mentioning any need for a late quarter

production ramp. Simply because Tesla did not foresee production challenges it


Inigo Montoya: “You keep using that word. I do not think it means what you think it
means.”).
98
  Trial Tr. 21 (“Granted, Your Honor, and I think ‘context’ is the right word. I think you
have to look at the context.”).

                                           31
might face later in the quarter does not support an inference that its statement

halfway through the quarter that it expected to produce 20,000 vehicles and to

deliver 17,000 was false when made.99 Nor does it support a basis to infer that

Tesla’s explanation that it initiated a production ramp at the end of the quarter to

meet its guidance was a falsehood meant to cover its tracks.

         6. Analysts’ Reports and Executive Departures

         Haque’s final attempt100 to present evidence that would provide a credible

basis to infer wrongdoing is to cite a handful of negative analyst reports, including

one which recounts the departure of several Tesla executives since June 2015. This

court has previously held “that negative news articles alone are insufficient bases on

which to justify a Section 220 demand.”101 This is all the more true when those

articles are not written by independent news agencies, but by authors with a personal

interest in swaying the public perception of the Company, such as short sellers.102


99
  Shamrock, 2006 WL 3824882, at *2 (holding that a plaintiff must do more than expose
bad forecasting to offer a credible basis to infer wrongdoing).
100
   I note that on January 11, 2017, counsel for Haque sent a letter to the court attaching
additional evidence that he contended provided further support for his bid to compel Tesla
to produce books and records. This submission was procedurally improper as the parties
agreed the evidentiary record was closed at the end of trial. Even if I were to consider
Haque’s newly proffered evidence, however, it is clear to me that it is more of the same
evidence I have already concluded does not support a credible basis to infer wrongdoing.
101
      Lennar, 2012 WL 4760881, at *4.
102
   PX 27 (CNBC business report quoting famed short seller who stated that the last time
he saw as many senior executives depart a company was Valeant); See also Trial Tr. 45
                                           32
In any case, the articles cited by Haque consist of little more than speculation that

Tesla may not be producing at capacity. Moreover, it is unremarkable that a

relatively young Silicon Valley-based company has experienced some executive

turnover, even at senior management levels, and that fact, either alone or added to

Haque’s other evidence, certainly does not allow an inference of wrongdoing.

                                  III.   CONCLUSION

         As noted, the purpose of requiring a stockholder to demonstrate a credible

basis to infer wrongdoing that warrants further investigation is to strike “an

appropriate balance between encouraging productive Section 220 actions where

there is a reasonable likelihood of wrongdoing while preventing inspections without

a factual basis from draining corporate resources.”103 I am convinced that denying

the request for inspection in this instance strikes that balance. When viewed in the

aggregate, Haque’s evidence amounts to nothing more than “suspicion or

curiosity.”104 Therefore, the request to inspect Tesla’s books and records under both

the June 2015 Demand and the July 2016 Demand is DENIED. Judgment will be

entered for the Defendant; each party shall bear its own costs.



(plaintiff’s counsel acknowledging “[t]here would be a question about [the authors’]
motives, undoubtedly, Your Honor . . .”).
103
      Lennar, 2012 WL 4760881, at *3 (citing Seinfeld, 909 A.2d at 122–23).
104
      Axcelis, 2009 WL 3086537, at *4.

                                             33